[g20150609183001097374.jpg]

Exhibit 10.1

Exhibit A

 

June 4, 2015

 

 

Robert B. Aiken, Jr.

714 Washington Ave.

Wilmette, IL 60091

 

Dear Bob:    

 

I am pleased to confirm our offer of employment to you for the position of
Interim President and Chief Executive Officer of Essendant Inc. (formerly United
Stationers Inc.) and its wholly-owned subsidiaries Essendant Co. and Essendant
Management Services LLC (collectively, the “Company”), effective as of your hire
date of May 4, 2015. In this position, you will report to the Board of Directors
(the “Board”) of Essendant Inc. and be the senior leader of the Company.  Your
employment in this role will continue for the period (the “Term”) ending upon
election by the Board of a replacement President and Chief Executive Officer or
your sooner termination by the Company.  The Board, the Senior Leadership Team
and I are excited at the prospect of working with you.

 

The specifics of the offer are outlined below:

 

Base Pay

 

Your annual base salary during the Term will be $800,000, less applicable tax
withholdings, paid semi-monthly.

 

Management Incentive Plan

 

As a key member of the management team, you are eligible to participate in the
Essendant Inc. and Subsidiaries Management Cash Incentive Plan (“MIP”), which
provides you with the opportunity to earn a cash award after year-end, if a set
of predetermined goals are achieved. Your target incentive award is 125% of your
base salary.  The MIP currently allows for a maximum payout of 200% of your
target award, based on performance against total Company MIP metrics. If an
award is earned, payments are typically made during the first quarter of the
subsequent year.  Your 2015 MIP payout shall be pro-rated from your hire date to
the end of the year or your earlier termination.

 

Awards are subject to approval by the Human Resources Committee (the
“Committee”) of the Board.

 

Long-Term Incentive Plan

 

As a key member of the management team, you are also eligible to participate in
the Essendant Inc. 2015 Long-Term Incentive Plan (“LTIP”). As of June 5, 2015
and each September 1, December 1 and March 1 during the Term, you will receive
an award of restricted stock of Essendant Inc. having an economic value (based
on the closing price of Essendant Inc. common stock on the date of grant) equal
to $500,000.  Each such award will vest in three annual installments, provided
that Essendant Inc.’s cumulative earnings per share for the four calendar
quarters immediately preceding an applicable annual vesting date exceed $0.50
per

One Parkway North Boulevard, Suite 100, Deerfield, IL 60015   O 847 627 7000  

 

--------------------------------------------------------------------------------

 

share.  Each award shall be made pursuant to the then current form of Restricted
Stock Award Agreement for Section 16 officers as approved by the Committee,
except that such form shall be modified to provide that unvested shares of
restricted stock shall continue to vest on the remaining vesting dates after
termination of your employment by you with the consent of the Board or by the
Company without Cause (as such term is defined in the LTIP).

 

Sign On Bonus

 

As part of your acceptance, the Company will provide you with a $166,000 sign on
bonus to be paid as soon as reasonably practicable after the date hereof, less
applicable tax withholdings. This bonus is being paid in lieu of compensation
that you forewent as we asked you to leave your prior place of employment in
order to accept this interim position.  

 

Officer Perquisite

 

You are eligible for a yearly perquisite allowance of $24,000, less applicable
tax withholdings, paid semi-monthly, effective on your date of hire.

 

Benefit Programs

 

As a new hire, you will be eligible for benefits after 30 days of employment.
The Company Employee Benefit Program includes:

 

§Health Benefits - Medical, dental, vision, EAP and Flexible Spending Accounts;

§Financial Security Benefits: 401(k), Deferred Compensation, Employee Stock
Purchase Program, Short and Long Term disability income insurance, life
insurance and accidental death and dismemberment insurance.

 

Please refer to the summary and rate sheet for more details.

 

Paid Time Off

 

You will be eligible for 26 days of Paid Time Off annually which will be
pro-rated based on your start date for the first year of service with the
Company.  Paid time off accrues each pay period.  You are eligible to accrue PTO
30 days after your hire date. In addition, we offer 10 holidays annually based
on your hire date.

 

Severance Terms

 

If your employment is terminated for any reason, you will not be entitled to
receive any severance pay, including without limitation severance under the
Essendant Inc. Executive Severance Plan, due to the interim nature of this
assignment.  However, you will be entitled to a pro-rated portion of your MIP
incentive award as described above.

 

Offer Acceptance

Upon accepting this offer of employment, you represent and agree to the
following: 1) you have no current employment contract, covenant not to compete,
restrictive covenants, confidentiality agreement, or any other kind of agreement
with any previous employer that would preclude you from accepting this offer and
joining the Company or otherwise limit your activities once you

 

--------------------------------------------------------------------------------

 

become an employee; and 2) you will not bring with you any trade secrets or
other confidential or proprietary information of your previous employer.

Upon employment, you will also be asked to sign and abide by the Essendant
Confidentiality and Non-Disclosure Agreement and Code of Business Conduct.

 

To accept our employment offer, we ask that you please sign and return this
letter. A second copy is provided for your records. While this letter is
intended to outline the terms of your employment, neither the terms of this
offer letter, nor your acceptance, constitutes an employment contract or an
assurance of future employment for any fixed period of time. The Company is an
at-will employer, which means your employment is for no definite period of time
and can be terminated, at any time, with or without cause, and with or without
notice, by you or the Company.

 

We believe you can make a meaningful contribution to our Company and look
forward to working with you. If you have any questions, please contact me or
Carole Tomko, SVP Human Resources. Please return a signed copy of this letter to
me indicating your understanding and acceptance.

 

Congratulations and welcome to Essendant.

 

Sincerely,

[g20150609183001207374.jpg]

Charles Crovitz

Chairman of the Board

 

 

 

 

Accepted and agreed:

 

 

 

/s/Robert B. Aiken, Jr.____________________________Date:__June 4,2015__________

Robert B. Aiken, Jr.

 

 

 

 

 

 

 

 